03/24/2022
          IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT NASHVILLE
                  Assigned on Briefs November 17, 2021, at Knoxville

          STATE OF TENNESSEE v. JASON MATTHEW CAMPBELL

                   Appeal from the Criminal Court for Putnam County
                     No. 2016-CR-739 David A. Patterson, Judge1
                       ___________________________________

                              No. M2020-01045-CCA-R3-CD
                          ___________________________________

The Defendant, Jason Matthew Campbell, appeals his convictions and effective twenty-
three-year sentence for possession of more than 0.5 grams of methamphetamine with the
intent to sell or deliver, possession of a firearm by a convicted violent felon, and possession
of a firearm during the commission of a dangerous felony. The Defendant argues that the
evidence was insufficient to establish his constructive possession of the methamphetamine
and pistol and that the prosecutor committed misconduct during rebuttal argument by
violating the missing witness rule, shifting the burden of proof, and stating a personal
opinion. After a thorough review of the record, we affirm.

    Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

D. KELLY THOMAS, JR., J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., and JILL BARTEE AYERS, JJ., joined.

Craig P. Fickling, District Public Defender, and Benjamin D. Marsee, Assistant Public
Defender, for the appellant, Jason Matthew Campbell.

Herbert H. Slatery III, Attorney General and Reporter; Jin I. Yoo, Assistant Attorney
General; Bryant C. Dunaway, District Attorney General; and Mark E. Gore and Bret T.
Gunn, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                              OPINION

                                  FACTUAL BACKGROUND

      The Defendant’s convictions arise from a July 26, 2016 traffic stop of a car in which
the Defendant was a passenger. The January 2017 term of the Putnam County Grand Jury

1
 Judge Patterson retired in 2019 after the Defendant’s sentencing; Judge Wesley T. Bray presided over the
Defendant’s motion for new trial.
charged the Defendant with possession of twenty-six grams or more of methamphetamine
with the intent to sell or deliver, a Class B felony (Count 1); simple possession of a
Schedule IV controlled substance, a Class A misdemeanor (Count 2); simple possession of
a Schedule III controlled substance, a Class A misdemeanor (Count 3); possession of
unlawful drug paraphernalia, a Class A misdemeanor (Count 4); possession of a firearm by
a felon convicted of an offense involving the use or attempted use of force, violence, or a
deadly weapon, a Class C felony (Count 5); and possession of a firearm with the intent to
go armed during the commission of a dangerous felony, a Class D felony (Count 6). See
Tenn. Code Ann. §§ 39-17-417(a)(4), -17-417(i)(10), -17-418(a), -17-425(a)(1), -17-434,
-17-1307(b)(1)(A), -17-1324(g)(1).

        On December 4, 2017, the Putnam County Grand Jury issued a superseding
indictment, which amended Count 1 to reflect that the Defendant possessed more than 0.5
grams of methamphetamine, and amended Count 6 to reflect that the Defendant was
previously convicted of a felony. See Tenn. Code Ann. §§ 39-17-417(c)(1), -17-
1324(g)(2).2 On September 4, 2018, the State filed a notice of intent to dismiss Counts 2
and 3 if the case proceeded to trial. A second superseding indictment removed Counts 2,
3, and 4, and renumbered the remaining three counts for trial to reflect the following: Count
1, possession of more than 0.5 grams of methamphetamine with the intent to sell or deliver,
Count 2, possession of a firearm by a convicted violent felon, and Count 3, possession of
a firearm with the intent to go armed during the commission of a dangerous felony.

       At trial, Cookeville Police Department (CPD) Patrol Officer Colby Fox testified that
on July 27, 2016, at 1:17 a.m., he pulled over a car because the light above the license plate
was not illuminated. The car’s driver initially identified herself as Christina Hardie;
however, Officer Fox later learned that the driver was Jennifer Swanson and that the real
Christina Hardie, who owned the car, was sitting in the back driver’s side seat. The
Defendant was in the front passenger seat. Ms. Swanson told Officer Fox that she did not
have her identification or the car’s registration. Officer Fox eventually discovered that an
arrest warrant had been issued in Cumberland County for Ms. Swanson. When Officer
Fox told the Defendant to place his hands on the car’s ceiling, Ms. Swanson and the
Defendant told Officer Fox that he was unable to comply due to a physical disability.
Officer Fox asked the Defendant for his identification, and the Defendant claimed that his
wallet had been stolen. Ms. Hardie provided her identification upon request.

       Officer Fox testified that backup officers arrived and that he placed Ms. Swanson
under arrest. Ms. Swanson denied possessing any contraband, but CPD Officer Elizabeth

2
  These amendments did not affect the felony class, but instead decreased the potential fine from $200,000
to $100,000 in Count 1 and enhanced the mandatory minimum sentence from three years to five years in
Count 6.

                                                  -2-
Fernandez3 performed a pat-down incident to her arrest and discovered a used syringe in
Ms. Swanson’s brassiere. Ms. Hardie was also searched and had no contraband. When
Officer Fox asked the Defendant to step out of the car, the Defendant responded again that
he was unable to do such because of his physical disability. The Defendant stated that his
walker was in the car’s back seat. Officer Fox stated that the Defendant had a couple of
knives in his possession, including one with a handle designed to resemble a gun that the
Defendant wore in a holster on his belt. The Defendant denied several times that he had
any drugs in his possession.

       Officer Fox testified that Ms. Swanson, who had been placed in the back of his
police cruiser, asked him to search her backpack in the car and retrieve her bank card.
When Officer Fox searched the backpack, he found another syringe, two sets of digital
scales, and a small container used to melt methamphetamine. Officer Fox also stated that
he found unused baggies in the backpack but that he did not make written note of them.

       Officer Fox returned to Ms. Hardie’s car and noticed a metal box with a “zebra
print” at the Defendant’s feet. Officer Fox asked Officer Fernandez to remove the box;
when she reached into the passenger compartment, the Defendant said several times that it
was his and asked them not to search it. Officer Fox noted that the Defendant “was not
happy” that Officer Fernandez took the box. The Defendant claimed that the box contained
his toothbrush and toothpaste. Officer Fox called for a K-9 unit so that he could search for
drugs without the Defendant’s having to exit the car.

       Officer Fox testified that Putnam County Sheriff’s Deputy Caleb Meadows
responded with a K-9 unit. The dog sniff-searched around the car and signaled several
times toward the zebra-print box. Officer Fox opened the box and found a couple of bags
containing pills, two marijuana “roaches,” a pipe, unused plastic baggies, and scales. The
box also contained a gift card, batteries, a cell phone charger, a plastic spoon, a green plastic
container, a plastic bag tied closed with a knot, a pocket knife, a “lid of some sort . . [with]
a crystal substance inside,” a black bag, a marker, a lighter, a set of headphones, a razor
blade, knife blades, electrical tape, coupons, and a metal spoon. Officer Fox placed the
Defendant under arrest, and the Defendant denied that the box was his and refused to exit
the car using his walker. The officers eventually had to lift him into the back of a police
cruiser.

       After the Defendant’s removal from the car, Officer Fox found a 9mm Taurus pistol
tucked under the front passenger seat; Officer Fox noted that the pistol’s handle was plainly
visible protruding from underneath the seat and that the extended magazine contained

3
 The trial transcript refers to Officer Elizabeth Hernandez, but the pretrial motions use the surname
Fernandez. We will use the surname contained in the motions.

                                                -3-
twenty-four bullets, including one bullet in the firing chamber. The officers also found a
black bag tied around the clasp of the front passenger-seat seatbelt, which Officer Fox
estimated may have been touching the Defendant’s leg as he sat. Inside the bag, the officers
discovered bags of methamphetamine. Additionally, a bag of men’s clothing in the back
seat contained an additional magazine for the pistol, multiple sets of scales, a green plastic
pill container with two types of pills inside, a prescription bottle, and more unused baggies.
When the Defendant was searched, officers found a small bag of a leafy green substance
and $1,352 in cash on his person.

       Officer Fox’s police cruiser and body camera recordings were introduced as an
exhibit and played for the jury; Officer Fox noted that his body camera malfunctioned
during the traffic stop. The recording reflected that the bottom third of the screen was
pixelated and blurry, and streaks flickered across the upper two-thirds of the screen, making
the images periodically hard to see. The police cruiser recording captured some of the
same audio as the body camera and showed a wider perspective of Ms. Hardie’s car and
Officer Fox’s searching Ms. Swanson’s backpack.

       The recordings showed Officer Fox’s initial conversation with Ms. Swanson in
which she pretended to be Ms. Hardie, the Defendant’s explaining that he was disabled and
his wallet had been stolen, and Officer Fox’s questioning the Defendant about his knives
and a possible gun he wore on his belt. After Officer Fernandez arrived, Officer Fernandez
explained to Officer Fox that the car’s driver admitted that she was Ms. Swanson. Officer
Fernandez conveyed Ms. Swanson’s belief that she had a suspended driver’s license.

       In the recording, Ms. Swanson and Ms. Hardie both told the officers that they did
not know the Defendant well and that he was a friend of the other woman. Ms. Swanson
further stated that she was on probation because she “took a drug charge” for a man and
that she had completed drug court, although she also admitted to using methamphetamine
the previous day. Ms. Swanson denied that she had any contraband on her person and
apologized repeatedly to Officer Fernandez about not disclosing the syringe in her bra. Ms.
Swanson further denied that any contraband was inside the car. After Officer Fox placed
Ms. Swanson in the back seat of his police cruiser, Ms. Swanson repeatedly yelled about
being too hot, her handcuffs hurting, and wanting her bank card. Ms. Swanson also tried
to converse with Ms. Hardie, alternately asking her for her help and cursing at her; at one
point, Ms. Swanson accused Ms. Hardie of placing a syringe in Ms. Swanson’s backpack.

       Meanwhile, the recording showed Officer Fox’s finding a round container inside
Ms. Swanson’s backpack, which contained a smaller orange round plastic dish. Officer
Fox showed the small dish to the other officers, and they agreed that a residue in the dish
looked like methamphetamine. Officer Fox asked Ms. Hardie if the zebra-print box was
hers, and she responded negatively. Ms. Hardie asserted that her car had been stolen by a

                                            -4-
friend, that the friend had just returned it, and that Ms. Hardie had not yet searched the car
for anything the friend left behind.

        In the recordings, Officer Fox addressed the Defendant and asked if he had any
drugs or if anything was in the car. The Defendant denied having drugs multiple times and
stated that he doubted anything was in the car; he noted that he needed to get a ride to the
place he was staying to access his medication and wheelchair. The Defendant protested
that he was not doing anything wrong and stated that the only drug he used was marijuana.
When Officer Fernandez reached in to get the zebra-print box, the Defendant said
repeatedly that the box was his and that the box did not contain drugs.

        The recordings showed the dog’s jumping and whining at the zebra-print box, which
had been placed on the back of the car. Officer Fox opened the box and removed an
“Altoid” container, which contained a “large amount” of pills and a glass pipe. Officer
Fox returned to his police cruiser and identified some of the pills as gabapentin. He noted
to another officer that the Defendant had “bags of stuff, and a buttload of these,” referring
to the gabapentin.

        In the recordings, Officer Fox returned to the Defendant and stated that he was under
arrest because of the pills. The Defendant asked to what Officer Fox was referring and
stated that the box he claimed as his was black with skulls and a zipper around the side.
Officer Fox responded that the Defendant had clearly identified the zebra-print box as his.
The Defendant repeatedly stated that he did not have or use any drugs and that he only
smoked marijuana. When confronted with the two marijuana roaches from the zebra-print
box, the Defendant said, “Wish I would’ve known that.” The Defendant asserted that his
rights were being violated. The police cruiser recording showed officers’ lifting the
Defendant out of Ms. Hardie’s car and into an adjacent police cruiser. Officer Fox’s body
camera recording ended before the Defendant was removed from the car. The police
cruiser recording continued and showed the officers’ searching Ms. Hardie’s car, but due
to the distance between the cars, the pistol and methamphetamine were not clearly visible.

       On cross-examination, Officer Fox acknowledged that he had been an independent
patrol officer for about nine months at the time of the traffic stop and that he had been a
trainee officer for about nine months previous to that time. He estimated that he had made
hundreds of traffic stops before he stopped Ms. Swanson. Officer Fox agreed that people
routinely lied to him during traffic stops, that people sometimes had drugs in a car, and that
it was not unusual for a person he stopped to be “a little bit difficult.” He said that the
events during the traffic stop in this case were not uncommon. Officer Fox stated that in
the body camera recording, the Defendant used his fist and forearm to open and shut the
glove compartment, which indicated that his hands worked differently. Officer Fox
acknowledged that in the recording, he described the Defendant as looking like he had

                                            -5-
cerebral palsy; he explained that a classmate in high school suffered from cerebral palsy
and carried his hands similarly to the Defendant. Officer Fox stated that although he could
have charged Ms. Swanson with criminal impersonation and possession of illegal drug
paraphernalia, he chose not to do so.

       Officer Fox stated that none of his written police reports were one hundred percent
accurate, and he acknowledged that his report detailing the traffic stop incorrectly listed
the Defendant as the car’s owner. He admitted that he could have supplemented the report
to correct the error, but he said that he did not see the mistake. Officer Fox stated that to
his knowledge, the other officers on the scene did not write separate reports, although it
was his experience that officers like Deputy Meadows had to write a report every time a
K-9 was deployed. Officer Fox acknowledged that he did not include the names of every
officer present in his report. Prior to trial, he had never viewed the recording from his
police cruiser camera.

        Officer Fox acknowledged that in the police cruiser recording, Ms. Swanson offered
her cell phone to Ms. Hardie in exchange for Ms. Hardie’s speaking to the officers and
convincing them not to charge her in connection with the syringe. Ms. Swanson also
accused Ms. Hardie of putting the second syringe in her backpack. When asked whether
it was important for him to have known that Ms. Swanson accused Ms. Hardie, Officer Fox
responded that it was not uncommon for a person to blame someone else when the person
was arrested. He said that he assumed Ms. Swanson knew what was inside her backpack
because she claimed it as hers.

       Officer Fox acknowledged that a conversation occurred between another officer and
Ms. Swanson and that the conversation was not documented anywhere other than the police
cruiser recording. Officer Fox stated that he did not take photographs of a cell phone and
other items that he found in the car or collect various items as part of the Defendant’s
personal effects, including the bag of men’s clothing. He said that the police had been
instructed not to send large amounts of personal belongings to the jail. Officer Fox
admitted that the contents of the bag would have been relevant evidence, given that he used
the clothing to conclude that the bag belonged to the Defendant. Similarly, although he
acknowledged that loading a pistol potentially involved direct contact with a person’s
hands, Officer Fox never ordered fingerprint testing of the pistol.

       Officer Fox testified that the tip of the pistol was protruding from underneath the
Defendant’s seat, although he did not remember which part of the pistol was visible. He
acknowledged that he did not note any such details in his report. Officer Fox stated that
he did not see the pistol until the Defendant was removed from the car. When defense
counsel noted that Officer Fernandez did not see the pistol while she removed the zebra-
print box from the passenger’s-side floorboard, Officer Fox responded that the Defendant’s

                                            -6-
legs obscured her view of both the pistol and the black bag of methamphetamine. Officer
Fox said that the black bag was tied to the seatbelt latch and not merely looped around it.

        CPD Lieutenant Chase Mathis, an expert in narcotics investigation, testified that he
was the drug unit supervisor between 2009 and 2017 and that he was familiar with
methamphetamine sales as a result of his work, which included undercover investigations.
After reviewing the Defendant’s case file, Lieutenant Mathis stated that the amount of
methamphetamine in the black bag was worth about $2,700 in 2016. He said that it was
typical to find a gun near large amounts of methamphetamine to protect the seller from
robbers seeking drugs or cash. He noted that drug buyers usually paid with cash, although
occasionally a buyer would barter a valuable item like a car for a large amount of drugs.
Lieutenant Mathis opined that it would not have been unusual for a methamphetamine
seller to have $1,300 on his person.

        Lieutenant Mathis testified that drug buyers did not typically carry scales because
they knew that if they were caught with drugs and a scale, the police could arrest them for
possession with intent to sell. Lieutenant Mathis noted that a person selling prescription
pills did not need a scale because the dosage was standardized. Conversely, drug sellers
who sold loose drugs like methamphetamine would use scales to ensure they were not
selling more than the amount for which the buyer paid. He stated that packaging materials
like unused baggies were commonly found with drug sellers, and he noted that sellers did
not want to be caught with a large quantity of drugs pre-packaged in the small bags.

       Lieutenant Mathis testified that a person using drugs would not have had baggies or
the quantity of methamphetamine found in this case. He noted that methamphetamine
users injected it as a “last resort” to obtain a high when other methods no longer worked.
Lieutenant Mathis stated that people injecting methamphetamine did not generally carry a
lot of cash because as soon as they obtained money, they would buy more
methamphetamine. Lieutenant Mathis said that it was possible for a person to buy a larger
amount of methamphetamine following a financial windfall, although he repeated that a
“hard core user” would not typically carry that much cash. Lieutenant Mathis stated that
sometimes, heavy methamphetamine users would become dealers to support their
addictions. Lieutenant Mathis said that the tarry residue on the glass pipe found in the
zebra-print box was more consistent with marijuana or tobacco use than methamphetamine,
which left a white vapor-like residue.

        On cross-examination, Lieutenant Mathis agreed that a drug seller would need
scales to sell marijuana. Lieutenant Mathis explained that a drug seller might sell drugs on
credit to a known party if the party promised to pay later, sometimes for an additional fee,
and that this practice was known as “fronting.” He stated that this occurred between drug
sellers and customers, as well as between a larger-scale seller and a smaller dealer.

                                           -7-
       Lieutenant Mathis testified that both women and men sold drugs and that a person
with two or more sets of scales might be a drug seller. He identified the leafy substance
collected from the Defendant as marijuana and agreed that the marijuana would have been
portioned from a larger amount. He stated that he expected a drug seller to have cash on
the seller’s person. Lieutenant Mathis stated that to connect a gun to a person, he
considered “constructive possession” and whether the gun was “within [the person’s] span
of control.” He said that if a magazine were found inside a bag of clothing, he would want
to examine the clothing, but would not necessarily collect the clothing as evidence.

       Lieutenant Mathis testified that he had previously submitted report requests to the
Federal Bureau of Alcohol, Tobacco, and Firearms (ATF) using a gun’s serial number. He
noted that because Tennessee had no law requiring documentation in private gun sales, an
ATF report would typically only reflect where the gun was originally sold. Lieutenant
Mathis stated that he was trained in collecting fingerprints and agreed that the outside of a
gun’s magazine was a surface onto which fingerprints might be deposited. He further
agreed that it was possible to use recovered fingerprints to narrow a perpetrator’s identity
in cases in which multiple people were suspects and provided fingerprint samples at
booking.

        On redirect examination, Lieutenant Mathis testified that he would not have sent the
pistol for fingerprint testing in this case. He stated that unless a person was arrested while
possessing a gun, an ATF report would not indicate if a “criminal” had the gun. He noted
that the Tennessee Bureau of Investigation (TBI) kept records of sales at gun shows or
from a federal firearms licensee. He stated that guns were freely transferred among
criminals in Tennessee. Relative to fingerprints, Lieutenant Mathis said that in his
experience, one or two out of one hundred fingerprint submissions to the TBI yielded a
match. He stated that the existence and quality of fingerprints depended upon variables
such as the dryness of a person’s hands, the environment, and the portion of fingerprint
deposited. He could not conclude that a person did not touch a surface merely from the
absence of fingerprints.

        TBI Agent Rebecca Hernandez, an expert in forensic chemistry, testified that she
tested the substances recovered from Ms. Hardie’s car. One bag contained 27.53 grams of
methamphetamine; she noted that she did not test a second bag, which contained 1.53
grams of a similar-looking substance. The small bag taken from the Defendant contained
1.71 grams of marijuana. The orange pills from the zebra-print box were gabapentin, a
pain medication that was not a controlled substance in 2016. Additional pills from the box
tested positive for buprenorphine, a Schedule III controlled substance; carisoprodol, a
Schedule IV controlled substance; prochlorperazine, a non-controlled nausea medication;
and hydroxyzine, a non-controlled antihistamine and anxiety medication. Agent
Hernandez did not test the marijuana roaches.

                                            -8-
       At the close of the State’s evidence, the parties stipulated that the Defendant was
convicted of voluntary manslaughter on June 1, 1998, in Davidson County. The parties
further stipulated that the conviction was for a violent felony. The Defendant’s proof
consisted of an affidavit from Putnam County Clerk Wayne Nabors, which stated that Ms.
Hardie’s car was registered to her.

       Upon this evidence, the jury convicted the Defendant as charged. After a sentencing
hearing, the trial court imposed an effective twenty-three-year sentence.

                                          ANALYSIS

       On appeal, the Defendant contends that the evidence is insufficient to establish his
possession of the methamphetamine and firearm and that the prosecutor improperly
referred to missing witnesses, shifted the burden of proof to the Defendant, and discussed
the prosecutor’s personal opinion during rebuttal argument. The State responds that the
evidence is sufficient and that the prosecutor’s comments, which were made in response to
defense counsel’s closing argument, were not improper.

                                     I.     Sufficiency

       The Defendant argues that there was insufficient evidence to support his convictions
because the State failed to prove actual or constructive possession of the methamphetamine
or the pistol. He does not contest the remaining elements of the respective offenses. The
State responds that there was sufficient evidence to sustain the convictions. We agree with
the State.

        An appellate court’s standard of review when a defendant questions the sufficiency
of the evidence on appeal is “whether, in viewing the evidence in the light most favorable
to the prosecution, any rational trier of fact could have found the essential elements of the
crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). This
court does not reweigh the evidence; rather, it presumes that the jury has resolved all
conflicts in the testimony and drawn all reasonable inferences from the evidence in favor
of the state. See State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984); State v. Cabbage,
571 S.W.2d 832, 835 (Tenn. 1978). Questions regarding witness credibility, conflicts in
testimony, and the weight and value to be given to evidence were resolved by the jury. See
State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997).

      A guilty verdict “removes the presumption of innocence and replaces it with a
presumption of guilt, and [on appeal] the defendant has the burden of illustrating why the
evidence is insufficient to support the jury’s verdict.” Bland, 958 S.W.2d at 659; State v.
Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). A guilty verdict “may not be based solely

                                            -9-
upon conjecture, guess, speculation, or a mere possibility.” State v. Cooper, 736 S.W.2d
125, 129 (Tenn. Crim. App. 1987). However, “[t]here is no requirement that the State’s
proof be uncontroverted or perfect.” State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983).
Put another way, the State is not burdened with “an affirmative duty to rule out every
hypothesis except that of guilt beyond a reasonable doubt.” Jackson, 443 U.S. at 326.

       The foregoing standard “applies to findings of guilt based upon direct evidence,
circumstantial evidence, or a combination of [both] direct and circumstantial evidence.”
State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999). Both “direct and
circumstantial evidence should be treated the same when weighing the sufficiency of such
evidence.” State v. Dorantes, 331 S.W.3d 370, 381 (Tenn. 2011). The duty of this court
“on appeal of a conviction is not to contemplate all plausible inferences in the [d]efendant’s
favor, but to draw all reasonable inferences from the evidence in favor of the State.” State
v. Sisk, 343 S.W.3d 60, 67 (Tenn. 2011).

        As relevant here, it is an offense to knowingly “[p]ossess methamphetamine with
intent to . . . deliver or sell methamphetamine.” Tenn. Code Ann. § 39-17-434(a)(4). If
the amount of methamphetamine involved is 0.5 grams or more, the offense is a Class B
felony. Tenn. Code Ann. § 39-17-434(e)(1), -417(c)(1).

       Relative to this case, “[i]t is an offense to possess a firearm . . . with the intent to go
armed during the commission of or attempt to commit a dangerous felony.” Tenn. Code
Ann. § 39-17-1324(a). A person acts intentionally “with respect to the nature of the
conduct or to a result of the conduct when it is the person’s conscious objective or desire
to engage in the conduct or cause the result.” Tenn. Code Ann. § 39-11-302(a). “A felony
involving. . . possession with intent to sell, manufacture or distribute a controlled
substance” is a dangerous felony. Tenn. Code Ann. § 39-17-1324(i)(1)(L).

       Tennessee Code Annotated section 39-17-1307(b)(1)(A) provides that a person
commits an offense “who unlawfully possesses a firearm” and “[h]as been convicted of a
felony involving the use or attempted use of force, violence, or a deadly weapon.” There
was no dispute that the Defendant had a prior conviction for voluntary manslaughter.

       “Possession may be actual or constructive.” State v. Robinson, 400 S.W.3d 529,
534 (Tenn. 2013) (citing State v. Shaw, 37 S.W.3d 900, 903 (Tenn. 2001)). “[A]ctual
possession refers to physical control over an item,” while “constructive possession requires
only that a defendant have ‘the power and intention to exercise dominion and control over’
the item allegedly possessed.” State v. Fayne, 451 S.W.3d 362, 370 (Tenn. 2014) (quoting
Shaw, 37 S.W.3d at 903). Whether a defendant constructively possessed contraband
“depends on the totality of the circumstances in each case,” and constructive possession


                                              - 10 -
“may be proven by circumstantial evidence.” Robinson, 400 S.W.3d at 534 (citing Tenn.
Code Ann. § 39-17-419).

        In this case, the evidence is sufficient to establish that the Defendant actually or
constructively possessed the methamphetamine and pistol. After arresting Ms. Swanson
and finding drug paraphernalia, scales, and unused baggies on Ms. Swanson’s person and
inside her backpack, Officer Fox directed Officer Fernandez to remove the zebra-print box
from the front passenger’s-side floorboard near the Defendant’s feet. The Defendant stated
that the box belonged to him and denied that it contained drugs. After a K-9 reacted to the
box, Officer Fox opened it and discovered a large quantity of prescription pills and unused
baggies. Officer Fox arrested the Defendant, who then denied ownership of the box. When
the officers lifted the Defendant out of the car, a pistol was protruding from underneath the
seat, and a black bag containing a large amount of methamphetamine was tied around the
seat belt buckle. The Defendant also had more than $1,300 in cash in his pocket. Officer
Fox described the location of the bag and stated that the Defendant’s leg probably touched
the bag as he sat in the car. It is reasonable to infer that the Defendant could have exercised
dominion and control over the black bag and the pistol. The large amount of cash on the
Defendant’s person also circumstantially established that he constructively or actually
possessed the drugs and pistol. Given the totality of the circumstances, we conclude that
the evidence was sufficient to sustain the Defendant’s convictions. He is not entitled to
relief on this basis.

                                  II.    Missing Witnesses

       The Defendant contends that the State committed prosecutorial misconduct by
discussing missing witnesses during rebuttal argument, specifically, Officer Fernandez,
Ms. Swanson, and Ms. Hardie. In a related issue, the Defendant asserts that the prosecutor
impermissibly shifted the burden of proof by saying that the Defendant could have called
any of the missing witnesses himself; in support of this argument, the Defendant notes two
questions the jury asked the trial court during deliberations. Finally, the Defendant submits
that the prosecutor injected his personal opinion into his rebuttal argument by stating that
the prosecutor did not call witnesses unless he was certain the witnesses would be truthful
with the jury. The State responds that the missing witness rule was not implicated by the
prosecutor’s rebuttal, which was made in response to the Defendant’s raising the missing
witnesses in his closing argument. In the alternative, the State argues that any error in
closing arguments was harmless.

       Our supreme court has consistently opined on prosecutorial misconduct regarding
closing arguments as follows:




                                            - 11 -
       The basic purpose of closing argument is to clarify the issues that must be
       resolved in a case. State v. Banks, 271 S.W.3d 90, 130 (Tenn. 2008). While
       “argument of counsel is a valuable privilege that should not be unduly
       restricted,” Smith v. State, 527 S.W.2d 737, 739 (Tenn. 1975), “such . . .
       arguments must be temperate, based upon the evidence introduced at trial,
       relevant to the issues being tried, and not otherwise improper under the facts
       or law.” State v. Goltz, 111 S.W.3d 1, 5 (Tenn. Crim. App. 2003); Coker v.
       State, 911 S.W.2d 357, 368 (Tenn. Crim. App. 1995); see also State v.
       Middlebrooks, 995 S.W.2d 550, 557 (Tenn. 1999). Because closing
       argument affords an opportunity to persuade the jury, 11 David L. Raybin,
       Tennessee Practice: Criminal Practice and Procedure § 29.2, at 97 (2008),
       leeway should be given regarding the style and substance of the argument.
       Banks, 271 S.W.3d at 131; State v. Cauthern, 967 S.W.2d 726, 737 (Tenn.
       1998). Hence, counsel may employ “forceful language in their closing
       arguments, as long as they do not stray from the evidence and the reasonable
       inferences to be drawn from the evidence.” Banks, 271 S.W.3d at 131.

State v. Sexton, 368 S.W.3d 371, 418-19 (Tenn. 2012).

         The court has also advised that a criminal conviction should not be lightly
overturned solely on the basis of the prosecutor’s closing argument. Banks, 271 S.W.3d
at 131 (citing United States v. Young, 470 U.S. 1, 11-13 (1985); State v. Bane, 57 S.W.3d
411, 425 (Tenn. 2001) (holding that a prosecutor’s improper closing argument does not
automatically warrant reversal)). “An improper closing argument will not constitute
reversible error unless it is so inflammatory or improper that if affected the outcome of the
trial to the defendant’s prejudice.” Id. (citing State v. Thacker, 164 S.W.3d 208, 244 (Tenn.
2005) (appendix); State v. Cribbs, 967 S.W.2d 773, 786 (Tenn. 1998)); see also State v.
Reid, 164 S.W.3d 286, 321 (Tenn. 2005).

       As explained by our supreme court in Sexton, there are five general areas of
potential prosecutorial misconduct related to closing argument:

       (1) It is unprofessional conduct for the prosecutor intentionally to misstate
       the evidence or mislead the jury as to the inferences it may draw. (2) It is
       unprofessional conduct for the prosecutor to express his personal belief or
       opinion as to the truth or falsity of any testimony or evidence or guilt of the
       defendant. (3) The prosecutor should not use arguments calculated to inflame
       the passions or prejudices of the jury. (4) The prosecutor should refrain from
       argument which would divert the jury from its duty to decide the case on the
       evidence, by injecting issues broader than the guilt or innocence of the
       accused under the controlling law, or by making predictions of the

                                           - 12 -
       consequences of the jury’s verdict. (5) It is unprofessional conduct for a
       prosecutor to intentionally refer to or argue facts outside the record unless
       the facts are matters of common public knowledge.

Sexton, 368 S.W.3d at 419 (citing Goltz, 111 S.W.3d at 6 (citations omitted)); see also
American Bar Association, Standards Relating to the Prosecution Function and the Defense
Function §§ 5.8-5.9 (1970).

       In certain situations, if a party fails to call a particular witness, an inference may be
drawn that had the witness testified, the testimony would have been unfavorable to that
party. See State v. Bough 152 S.W.3d 453, 463 (Tenn. 2004), modified on other grounds
by State v. Hatcher, 310 S.W.3d 788 (Tenn. 2010); see also State v. Francis, 669 S.W.2d
85, 88 (Tenn. 1984). Before a party is permitted to invoke the missing witness rule,

       the evidence must show that [1] the witness had knowledge or material facts,
       [2] that a relationship exists between the witness and the party that would
       naturally incline the witness to favor the party; and [3] that the missing
       witness was available to process of the [c]ourt for trial.” []Francis, 669
       S.W.2d at 88 (quoting Delk v. State, 590 S.W.2d 435, 440 (Tenn. 1979)).
       “[W]hen it can be said ‘with reasonable assurance that it would have been
       natural for a party to have called the absent witness but for some
       apprehension about his testimony,’ an inference may be drawn by the jury
       that the testimony would have been unfavorable.” Id. at 88-89 (quoting
       Burgess v. United States, 440 F.2d 226, 237 (D.C. Cir. 1970)); see also 7
       Tenn. Prac. Pattern Jury Instr. T.P.I.-Crim. 42.16. However, the inference is
       not appropriate when the proof fails to establish all three of the Delk factors.
       See Francis, 669 S.W.2d at 88 n.3. Due to the “potentially critical effect of
       the missing witness rule,” the Delk requirements must be strictly construed.
       Id. at 89.

State v. Whitaker, No. E2014-02330-CCA-R3-CD, 2015 WL 5179196, at *2 (Tenn. Crim.
App. Sept. 4, 2015). Furthermore, “[t]he inference may not be invoked when it is merely
shown that (1) the witness ‘may have some knowledge of the facts involved,’ Francis, 669
S.W.2d at 88, or (2) the witness is equally available to both parties. State v. Boyd, 867
S.W.2d 330, 337 (Tenn. Crim. App. 1992).” State v. Walter Williams, No. W2009-02438-
CCA-R3-CD, 2011 WL 2306246, at *6 (Tenn. Crim. App. June 7, 2011).

        In this case, the Defendant was the first party to raise the issue of missing witnesses
in closing:




                                             - 13 -
              So the first major category of things that we didn’t hear, that we didn’t
      see, I would characterize it as missing witnesses . . . . Who are they? We’ve
      got some police officers, right, who are not here, we didn’t hear from them.
      We’ve got Elizabeth [F]ernandez. We’ve got Jamar Minter, right, he’s the
      officer that we see on the video, don’t really hear him talking, but he’s that
      male officer who’s there early. You can see him on the body camera. You
      know we’ve got him.

             We’ve got Caleb Meadows. You remember that’s the Putnam County
      Sheriff’s Deputy who shows up with the dog. Right? He’s not been here.
      There’s a fourth officer who is on the scene. I think his name is Sergeant
      Weicher. I personally have never met him, I take Officer Fox at his word
      that’s who it is. Again, not heard from him. Right?

            And of course critically we have not heard from the two people who
      probably should be sitting at that table with [the Defendant], Christina Hardie
      and Jennifer Swanson. Right?

              Now [the State] has made a very good point during his closing
      argument here, which is the fact that they didn’t come and testify, well does
      that really matter . . . that their witnesses were missing. The fact that they’re
      absent does not matter. What matters is what they could have said if they
      had been here and whether what they could have said if they had been here
      can get you to the point of beyond a reasonable doubt. Or whether instead
      the things that they did not say, because they were not here to say them, may
      be generating a reasonable doubt.

             What am I talking about?

             I think the best example from this list I can give you is Officer
      [F]ernandez. Remember when I’m talking with Officer Fox and he’s on the
      stand and we’re talking about the gun and where the gun is, if he’s seen the
      gun when [the Defendant] is in the car? Who pulled the box from [the
      Defendant’s] feet, who did that? Was it Officer Fox? No, it wasn’t him . . .
      . It was Elizabeth [F]ernandez.

Defense counsel stated that in order to find the Defendant guilty of the firearm-related
charges, the jury had to find that the Defendant knew the pistol was underneath his seat.
Counsel said,

              There are . . . three ways the [S]tate suggests to you that you can get

                                           - 14 -
there, to [the Defendant’s] knowing the gun is there. One of those ways is
that, according to Officer Fox, some portion of the gun, some portion of it is
visible, at least from the seat. What portion? Do we know?

       ....

       If [the extended magazine was protruding], can he even tell it’s a gun
until he pulled it out? Do we know any of that? No. Who could have told
us? [F]ernandez. Where is she? She’s not here. What would she say? We
don’t know. Does she even remember?

        We talked about reports, the report didn’t come into evidence, it’s not
evidence for you to consider . . . . We’ve not seen any video from Officer
[F]ernandez . . . . We have no way of knowing what testimony would have
been. We don’t even know if she could tell us today what she saw when she
pulled the box out. Is that important? . . . . Is that, the fact that a portion of
the gun was sticking out from under the seat, is that a fact that [the State]
relies on to get you beyond a reasonable doubt? Yes, it is. That’s why it
matters that she’s missing today . . . . Because she could clarify that for him.
She maybe, maybe she can get you beyond a reasonable doubt. She’s not
here, you don’t have that, they ain’t give [sic] it to you.

       ....

        There’s the whole interview with Ms. Swanson. Right? You all heard
it for the first time and the same time that [Officer] Fox did. So maybe that
would be helpful to know what he talked with her about. But again, I’m not,
I’m not here to say that they are as critically important for purposes of
proving what the [S]tate is trying to prove.

       What about Hardie and Swanson? It might be nice to hear from them,
right? It might be nice to hear them say they didn’t know these things existed.
But you’ve just heard [the State] tell you that they could have been charged,
maybe they should have been charged along with [the Defendant]. And
we’ve all talked about people who have been charged not having to take the
witness stand. They’re missing. Interviews with them, more information
from them would probably help.

       This is the big problem. Where’s [F]ernandez? Where is she? Is
there any reason she’s not here? No.


                                      - 15 -
        The remainder of the Defendant’s closing related to “missed leads” such as Ms.
Swanson’s accusing Ms. Hardie of planting the syringe in her backpack, Ms. Swanson’s
having multiple sets of scales in her possession and her proximity to the methamphetamine
as the car’s driver, and the methamphetamine’s being separated from the drugs in the zebra-
print box. Defense counsel also discussed the police’s failure to request an ATF trace of
the pistol, attempt to obtain fingerprints from the pistol, and collect the bag of clothing as
evidence.

       The State’s rebuttal reiterated that its burden was to prove the elements of the
offense beyond a reasonable doubt, not to answer “every question” the jury might have.
The prosecutor continued as follows:

               [Defense counsel] criticizes witnesses that were not called and that’s,
       I’m going to say that’s misleading and a little bit disingenuous on his part in
       that either side, there’s only one person that is not available to either side to
       call as a witness and that is the [D]efendant. The [S]tate cannot call the
       [D]efendant, we talked about that in jury selection, you can’t take any
       negative inference from that, etc., etc. Other than that, these people are free
       to be called by the defense just as much as the [S]tate is.

               Officer [F]ernandez, first of all, if she had bent down to get the box,
       you know, she knows, if you look at the video again and if you remember,
       Officer Fox, it says he’s going to kind of watch the [D]efendant, so he’s kind
       of standing up there, and she reaches down and out of the floor in the
       floorboard and gets this box. She’s going to get the box, Officer Fox has got
       [the Defendant] covered more or less, and she pulls the box out. Now
       certainly if she had seen the gun, she would have screamed her head off, gun.
       So I’ll concede that she didn’t see anything that looked like a gun. Okay? So
       I don’t know why he feels like Officer [F]ernandez is the key to this case, but
       if he felt like Officer [F]ernandez was the key to the case, he could have
       subpoenaed Officer [F]ernandez---

      At this juncture, defense counsel requested to approach the bench, and a
conversation took place off the record. The State resumed its argument as follows:

              As I said, the defense is equally capable, when I talked about this in
       jury selection, of calling witnesses that they wish to call. They could have
       called Officer [F]ernandez . . . . They could have put these two women on.

              Now let’s talk about the two women for a minute. If I had called them
       as witnesses, first of all I’m not going to call somebody unless I feel confident

                                            - 16 -
       that they are going to be truthful to you all. But if I had called them, I don’t
       know how you could necessarily believe what they say, because they’re
       operating in their own self interest, they’re to some degree involved in drugs.
       I mean if they came in here and said I don’t know, I didn’t have anything to
       do with these drugs, and I don’t know how [the Defendant] had them or
       whatever, know if that’s going to be anything that’s worth anything for you
       to take back there, one way or the other. But as I said, if [defense counsel]
       had wished to call them and felt like he could have added something to
       ya’all’s [sic] information that would benefited him, he would have done that,
       could have done that.

After the jury retired to deliberate, defense counsel asked to place the objection he made
during the State’s rebuttal on the record. Counsel stated that he had objected to the State’s
“effectively commenting on the [D]efendant’s failure to call witnesses or present
evidence.” Counsel noted that because the trial court took no corrective action, he
interpreted the objections to have been overruled. The court stated that it

       did not make a ruling at that time as [it] did not see that that was offensive to
       the point that the court would have to instruct the jury as to disregard certain
       things. There was not a mention of the [D]efendant’s failure to testify. It
       was the opportunity that the [D]efendant to present witnesses or evidence
       being the same as what the [S]tate had.

       The trial court’s jury instructions included that the arguments of counsel were not
to be considered as evidence and that the State’s burden was to prove the elements of each
offense beyond a reasonable doubt. During deliberations, the jury submitted two written
questions to the trial court asking if the Defendant had the ability to have the pistol
fingerprint tested and whether the Defendant would be obligated to disclose the results of
such testing to the State. After consulting the parties, the court sent back a written
statement repeating that the jury could only consider the evidence presented at trial and the
court’s instructions. After the verdict was returned, defense counsel reiterated his missing
witness objection and moved for a mistrial, arguing that the jury’s questions reflected that
the improper rebuttal argument had improperly influenced it. The court denied the motion.

       We agree with the State that the prosecutor’s discussion of Officer Fernandez, Ms.
Hardie, and Ms. Swanson was permissible because he did not implicate the missing witness
rule. The prosecutor did not seek to establish that any of the three witnesses would have
favored the Defendant by nature of their relationship or ask the jury to infer anything from
their absence. Instead, the prosecutor responded to the Defendant’s closing argument
attacking the thoroughness of the State’s investigation and urging the jury to find
reasonable doubt in the absence of the witnesses’ testimony by noting that the witnesses

                                            - 17 -
were equally available to both parties. See State v. Cody Cofer, No. E2011-00727-CCA-
R3-CD, 2012 WL 3555310, at *20 (Tenn. Crim. App. Aug. 20, 2012) (stating in the context
of a missing witness jury instruction that in order to invoke the missing witness inference
“the witness must not have been equally available to both parties”) (citing State v. Boyd,
867 S.W.2d 330, 337 (Tenn. Crim. App. 1992); State v. Eldridge, 749 S.W.2d 756, 758
(Tenn. Crim. App. 1988)). The Defendant is not entitled to relief on this basis.

       Relative to the allegation of improper burden shifting, we reiterate that the State
merely noted that the witnesses in question were equally available to both parties. See
Cofer, 2012 WL 3555310, at *20-22 (concluding that the State did not improperly shift the
burden of proof during rebuttal argument when the defendant “made an issue of the fact”
that a witnesses did not testify and the prosecutor responded that the defendant could also
have called the witness). The trial court did not err by finding that the State’s argument
was proper in this respect.

        Insomuch as the Defendant raises a separate issue relative to the prosecutor’s
articulating personal opinions during rebuttal argument, it was not included in Defendant’s
contemporaneous objection or raised in the twice-amended motion for new trial.4
Consequently, it has been waived. See Tenn. R. App. P. 3(e) (treating issues “upon which
a new trial is sought” as waived “unless the same was specifically stated in a motion for a
new trial”); see also State v. Harbison, 539 S.W.3d 149, 164 (Tenn. 2018) (citations
omitted). We will, however, examine it for plain error.

       The doctrine of plain error applies when all five of the following factors have been
established:

        (a) the record must clearly establish what occurred in the trial court;
        (b) a clear and unequivocal rule of law must have been breached;
        (c) a substantial right of the accused must have been adversely affected;
        (d) the accused must not have waived the issue for tactical reasons; and
        (e) consideration of the error must be “necessary to do substantial justice.”

State v. Page, 184 S.W.3d 223, 230-31 (Tenn. 2006) (quoting State v. Terry, 118 S.W.3d
355, 360 (Tenn. 2003)) (internal brackets omitted). “An error would have to [be] especially


4
  The motion for new trial hearing transcript was not included in the appellate record, and the trial court’s
written order denying the motion did not include detailed findings of fact and conclusions of law for each
ground raised in the motion other than a suppression issue. Nevertheless, it appears from the record that in
the motion, the Defendant only contested the trial court’s overruling his objection related to the missing
witness rule during the State’s rebuttal argument and the court’s denying his post-trial motion regarding the
same.

                                                   - 18 -
egregious in nature, striking at the very heart of the fairness of the judicial proceeding, to
rise to the level of plain error.” Id. at 231.

        We are constrained to agree with the Defendant that the prosecutor improperly
articulated his personal opinions during rebuttal argument. The prosecutor’s explanation
that he did not call Ms. Swanson and Ms. Hardie as witnesses because he would not call a
witness without confidence that the person would be truthful was an improper opinion
about the credibility of the two women. See, e.g., State v. Frederick King, No. E2014-
00448-CCA-R3-CD, 2015 WL 4366575, at *13-14 (Tenn. Crim. App. July 16, 2015)
(concluding that although the prosecutor was responding to defense counsel’s argument by
“referring to her ‘ethical duty here to only proffer evidence and testimony that is credible,’”
the statement “was an attempt to vouch for [two witnesses’] credibility”).

       Nevertheless, we do not think that these improper comments tainted the verdict such
that plain error relief is necessary to do substantial justice. The evidence at trial amply
established the Defendant’s guilt, and the jury was properly instructed about the State’s
burden of proof and that the attorneys’ arguments were not evidence. The jury is presumed
to have followed the trial court’s instructions, including the supplementary instructions
provided in response to the questions during deliberations. Banks, 271 S.W.3d at 134; see
State v. Young, 196 S.W.3d 85, 111 (Tenn. 2006). The Defendant is not entitled to relief
on this basis.


                                      CONCLUSION

        Based upon the foregoing and the record as a whole, we affirm the judgments of the
trial court.



                                              _____________________________________
                                               D. KELLY THOMAS, JR., JUDGE




                                            - 19 -